DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/23/2021 has been entered. Claims 1-15 remain pending the application.

Response to Arguments
Applicant's arguments filed on 8/23/2021 have been fully considered but they are moot in view of the new grounds of rejection set forth herein.
Applicant argues on pages 6-13 that the previous rejection fails to address the newly added limitations to the independent claims related to adjusting characteristics based on where the gap is located in a physiological signal and not interleaving with the other imaging mode during portions of a physiological cycle. This argument is moot in view of the new grounds rejection presented below which relies on newly cited portions of Park and Lee et al. (US20130261429, hereafter Lee). Specifically, Park discloses adjusting based on where the gap is located because Park looks for a similar cycle and the relation in time or the frequency of the gap of the original set is applied to the matched set, which is used to fill the gap of the original set (Park, Para 38) and Lee discloses adjusting interleaving of two imaging modes and synchronizing those modes based on a physiological cycle (Lee, Para 14-15). Accordingly, this argument is moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20140018683, hereafter Park) in view of Relkuntwar et al. (US20050251040, hereafter Relkuntwar).
Regarding claim 1, Park discloses an ultrasound imaging system for performing spectral Doppler imaging (Park, Para 1; “The present invention relates to spectral Doppler ultrasound.”), comprising:
a transducer (transducer 14) (Park, Para 55-57; “a system 10 for gap filling in spectral Doppler ultrasound. […] The system 10 includes a transmit beamformer 12, a transducer 14 […] The transducer 14 is an array of a plurality of elements. The elements are piezoelectric or capacitive membrane elements.”) configured to deliver ultrasound signals into a region of interest of a subject (Park, Para 61; “A transmit beam originates from the transducer 14 at a location in the transmit aperture. The transmit beam is formed along a scan line at any desired angle. The acoustic energy is focused at a point along the scan line, but multiple points, line focus, no focus, or other spread may be used.”) and to detect corresponding echo signals (Park, Para 64; “Acoustic echoes are received by the transducer 14 in response to the transmit beam.”) (Park, Para 19; “In act 22, spectral Doppler data representing a patient is acquired. The spectral Doppler data is beamformed samples.”), wherein the ultrasound signals delivered are signals for spectral Doppler imaging interleaved with signals for an other imaging mode (Park, Para 23; “Other transmissions and receptions are performed. The transmissions and receptions for spectral Doppler may be interleaved with other transmissions and receptions. For example, transmissions and receptions to scan a two or three-dimensional region for B-mode or F-mode are performed.”);
a processor coupled to the transducer that is configured to adjust one or more signal characteristics of a received spectral Doppler signal to fill in a gap in the spectral Doppler signal (Park, Para 40; “In act 32 of FIG. 2, the gap in the sequence is filled. The samples from the gap filling sub-set 54 are placed in the gap as a sub-set 56 (see FIG. 4). Rather than create another gap, a copy of the samples is used to fill the gap.”) caused by the other imaging mode (Park, Para 26; “In act 24 of FIG. 2, the gap is identified. The gap is in the spectral Doppler data due to the interleaving or other cause.”), wherein the one or more signal characteristics of the Doppler signal are adjusted based upon where the gap is located in a physiological cycle of the subject (Park, Para 3; “Acquired data associated with the gap, such as adjacent to the gap, is correlated with other acquired data. By identifying similar data, acquired data temporally related to the similar data as the gap associated data is temporally related to the gap is found. This found data is likely to be similar to data that would have been acquired during the gap. The gap is filled with a copy of this data.”) (Park, Para 30-32; “Since the spectral Doppler data is cyclical, the occurrence of a similar sequence of samples as the selected sub-set is found. Another sub-set of samples is identified that matches the sub-set associated with the gap (e.g., adjacent to the gap or a known number of samples or time away from the gap) [...] For example, the general period of the heart cycle is used. The search begins with samples likely acquired at a same phase in a pervious heart cycle or cycles.”) (Park, Par 38; “If the original sub-set 50 were spaced from the gap, the same spacing in time or frequency is used to select the sub-set 54 relative to the matched sub-set 52. The relationship in time or frequency of the gap to the original sub-set 50 is applied to the matched sub-set 52 and the corresponding gap filling sub-set 54.”).
Park does not clearly and explicitly disclose copying the received spectral Doppler signal and performing the modifications on the copy of the received spectral Doppler signal.
In an analogous ultrasound imaging field of endeavor Relkuntwar discloses copying a received ultrasound signal (Relkuntwar, Para 111; “An application 40 can alter these properties by communicating with the actual data source acquiring the information, either directly or through an ultrasound stream manager as described below.”) and performing modifications on the copy of the received (Relkuntwar, Para 111; “In contrast, some or all of the properties of a copy of a stream may be altered independently of the original stream.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include copying the received spectral Doppler signal and performing the modifications on the copy of the received spectral Doppler signal in order to allow for alterations of the signal independent of the original data which allows for preservation of the original signal for other uses as taught by Relkuntwar (Relkuntwar, Para 31 and 111).

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Relkuntwar as applied to claim 1 above, and further in view of Zhang et al. (US20090012398, hereafter Zhang).
Regarding claim 2, Park as modified by Relkuntwar above discloses all of the limitations of claim 1 as discussed above.
Park as modified by Relkuntwar above does not disclose wherein the processor is configured to analyze a mean frequency of the received spectral Doppler signal from before a gap, after the gap or before and after the gap and to scale the mean frequency of the copied spectral Doppler signal to fill in the gap based on the mean frequencies of the received spectral Doppler signal.
In an analogous ultrasound gap filling system field of endeavor Zhang discloses wherein a processor is configured to analyze a mean frequency of the received spectral Doppler signal from before a gap, after the gap or before and after the gap and to scale the mean frequency of the copied spectral Doppler signal to fill in the gap based on the (Zhang, Para 21; “The compensating step further comprises steps of: estimating mean frequencies of the Doppler signals in the gap from the mean frequencies of the Doppler signals before and after the gap by means of interpolation; determining frequencies of complex sinusoidal signals for frequency compensation based on the differences between the estimated mean frequencies of the Doppler signals in the gap and the mean frequencies of the Doppler signal before and/or after the gap”) (Zhang, Para 26; “The compensation module estimates mean frequencies of the Doppler signals in the gap from mean frequencies of the Doppler signal before and after the gap by means of interpolation, and then determines frequencies of complex sinusoidal signals for frequency modulation based on the difference between the estimated mean frequencies of the Doppler signal in the gap and the mean frequencies of the Doppler signals before and /or after the gap,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Relkuntwar above wherein the processor is configured to analyze a mean frequency of the received spectral Doppler signal from before a gap, after the gap or before and after the gap and to scale the mean frequency of the copied spectral Doppler signal to fill in the gap based on the mean frequencies of the received spectral Doppler signal in order to maintain better original spectral characteristics of the Doppler signals as taught by Zhang (Zhang, Para 16).

Regarding claim 3, Park as modified by Relkuntwar above discloses all of the limitations of claim 1 as discussed above.
Park as modified by Relkuntwar above does not disclose wherein the processor is configured to determine multiple mean frequencies for portions of the received spectral Doppler signal and to adjust the mean frequency of the copied spectral Doppler signal based on the determined multiple mean frequencies.
In an analogous ultrasound gap filling system field of endeavor Zhang discloses wherein a processor is configured to determine multiple mean frequencies for portions of a received spectral Doppler signal and to adjust the mean frequency of a copied spectral Doppler signal based on the determined multiple mean frequencies (Zhang, Para 21; “The compensating step further comprises steps of: estimating mean frequencies of the Doppler signals in the gap from the mean frequencies of the Doppler signals before and after the gap by means of interpolation; determining frequencies of complex sinusoidal signals for frequency compensation based on the differences between the estimated mean frequencies of the Doppler signals in the gap and the mean frequencies of the Doppler signal before and/or after the gap”) (Zhang, Para 26; “The compensation module estimates mean frequencies of the Doppler signals in the gap from mean frequencies of the Doppler signal before and after the gap by means of interpolation, and then determines frequencies of complex sinusoidal signals for frequency modulation based on the difference between the estimated mean frequencies of the Doppler signal in the gap and the mean frequencies of the Doppler signals before and /or after the gap,”).
(Zhang, Para 16).

Regarding claim 4, Park as modified by Relkuntwar above discloses all of the limitations of claim 1 as discussed above.
Park as modified by Relkuntwar above does not disclose wherein the processor is configured to analyze one or more parameters selected from: a peak frequency, a low frequency, a mean frequency, a median frequency, a variance and a power of the received spectral Doppler signal and to adjust a corresponding parameter of the copied spectral Doppler signal based on the one or more analyzed parameters.
In an analogous ultrasound gap filling system field of endeavor Zhang discloses wherein the processor is configured to analyze one or more parameters selected from: a mean frequency of the received spectral Doppler signal and to adjust a corresponding parameter of the copied spectral Doppler signal based on the one or more analyzed parameters (Zhang, Para 21; “The compensating step further comprises steps of: estimating mean frequencies of the Doppler signals in the gap from the mean frequencies of the Doppler signals before and after the gap by means of interpolation; determining frequencies of complex sinusoidal signals for frequency compensation based on the differences between the estimated mean frequencies of the Doppler signals in the gap and the mean frequencies of the Doppler signal before and/or after the gap”) (Zhang, Para 26; “The compensation module estimates mean frequencies of the Doppler signals in the gap from mean frequencies of the Doppler signal before and after the gap by means of interpolation, and then determines frequencies of complex sinusoidal signals for frequency modulation based on the difference between the estimated mean frequencies of the Doppler signal in the gap and the mean frequencies of the Doppler signals before and /or after the gap,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Relkuntwar above wherein the processor is configured to analyze one or more parameters selected from: a mean frequency of the received spectral Doppler signal and to adjust a corresponding parameter of the copied spectral Doppler signal based on the one or more analyzed parameters in order to maintain better original spectral characteristics of the Doppler signals as taught by Zhang (Zhang, Para 16).

Regarding claim 5, Park as modified by Relkuntwar above discloses all of the limitations of claim 1 as discussed above.
Park as modified by Relkuntwar above does not disclose wherein the processor is configured to analyze one or more parameters selected from a mean frequency of spectral Doppler signal received before and after the gap and to adjust a corresponding 
In an analogous ultrasound gap filling system field of endeavor Zhang discloses wherein the processor is configured to analyze one or more parameters selected from a mean frequency of spectral Doppler signal received before and after the gap and to adjust a corresponding parameter of the copied spectral Doppler signal such that adjusted parameter lies between the parameter values for the spectral Doppler signal before and after the gap (Zhang, Para 21; “The compensating step further comprises steps of: estimating mean frequencies of the Doppler signals in the gap from the mean frequencies of the Doppler signals before and after the gap by means of interpolation; determining frequencies of complex sinusoidal signals for frequency compensation based on the differences between the estimated mean frequencies of the Doppler signals in the gap and the mean frequencies of the Doppler signal before and/or after the gap”) (Zhang, Para 26; “The compensation module estimates mean frequencies of the Doppler signals in the gap from mean frequencies of the Doppler signal before and after the gap by means of interpolation, and then determines frequencies of complex sinusoidal signals for frequency modulation based on the difference between the estimated mean frequencies of the Doppler signal in the gap and the mean frequencies of the Doppler signals before and /or after the gap,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Relkuntwar above wherein the processor is configured to analyze one or more parameters selected from a (Zhang, Para 16).

Regarding claim 6, Park as modified by Relkuntwar above discloses all of the limitations of claim 1 as discussed above.
Park as modified by Relkuntwar does not clearly and explicitly disclose wherein the processor is configured to generate pre-FFT ultrasound data from the copied spectral Doppler signal with the adjusted signal characteristics and to combine the pre-FFT ultrasound data with received pre-FFT data.
In an analogous ultrasound gap filling system field of endeavor Zhang discloses wherein the processor is configured to generate pre-FFT ultrasound data from the copied spectral Doppler signal with the adjusted signal characteristics (Zhang, Para 19; “in the analyzing step, the spectra of the Doppler signals to be filled are obtained by Fourier transform and then the spectral parameters of the signals are estimated from the spectra”) (Zhang, Para 48; “the spectral analysis of the signals before and after the gap can also utilize Fourier transform to obtain spectrum of the signal and estimate it in frequency-domain, which is a known technique and is not described in detail herein”) and to combine the pre-FFT ultrasound data with received pre-FFT data (Zhang, Para 28; “According to the technical solutions of the present invention, the method and apparatus for filling quadrature Doppler signal gaps in ultrasound diagnostic imaging”).
Zhang is interpreted as disclosing these limitations in the claim because they are analogous to the steps described in paragraphs 24-27 of the published specification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Relkuntwar wherein the processor is configured to generate pre-FFT ultrasound data from the copied spectral Doppler signal with the adjusted signal characteristics and to combine the pre-FFT ultrasound data with received pre-FFT data in order to maintain better original spectral characteristics of the Doppler signals as taught by Zhang (Zhang, Para 16).

Claims 7-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20140018683, hereafter Park) in view of Lee et al. (US20130261429, hereafter Lee).
Regarding claim 7, Park discloses an ultrasound imaging system for performing spectral Doppler imaging (Park, Para 1; “The present invention relates to spectral Doppler ultrasound.”), comprising:
a transducer (transducer 14) (Park, Para 55-57; “a system 10 for gap filling in spectral Doppler ultrasound. […] The system 10 includes a transmit beamformer 12, a transducer 14 […] The transducer 14 is an array of a plurality of elements. The elements are piezoelectric or capacitive membrane elements.”) configured to deliver ultrasound signals into a region of interest of a subject (Park, Para 61; “A transmit beam originates from the transducer 14 at a location in the transmit aperture. The transmit beam is formed along a scan line at any desired angle. The acoustic energy is focused at a point along the scan line, but multiple points, line focus, no focus, or other spread may be used.”) and to detect corresponding echo signals (Park, Para 64; “Acoustic echoes are received by the transducer 14 in response to the transmit beam.”) (Park, Para 19; “In act 22, spectral Doppler data representing a patient is acquired. The spectral Doppler data is beamformed samples.”), wherein the ultrasound signals delivered are signals for spectral Doppler imaging interleaved with signals for an other imaging mode (Park, Para 23; “Other transmissions and receptions are performed. The transmissions and receptions for spectral Doppler may be interleaved with other transmissions and receptions. For example, transmissions and receptions to scan a two or three-dimensional region for B-mode or F-mode are performed.”);
Park does not clearly and explicitly disclose a processor coupled to the transducer that is configured to adjust driving signals used to interleave the spectral Doppler imaging mode and the other imaging mode so that spectral Doppler imaging is not interleaved with the other imaging mode during one or more portions of a physiological cycle of the subject.
In an analogous spectral Doppler ultrasound imaging field of endeavor Lee discloses a processor coupled to a transducer that is configured to adjust driving signals used to interleave a first imaging mode and a second imaging mode (Lee, Para 14; “For example, acts 30 and 32 are performed in an interleaved manner, sequentially, [...] synchronizing the acquisitions with a cycle, such as heart or breathing cycle, may be performed.”) so that the first imaging mode is not interleaved (Lee, Para 14-15; “synchronizing the acquisitions with a cycle, such as heart or breathing cycle, may be performed. […] aligning MR and ultrasound data acquired at different times but a same or similar phase of a heart, breathing, or other cycle is provided”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include a processor coupled to the transducer that is configured to adjust driving signals used to interleave the spectral Doppler imaging mode and the other imaging mode so that spectral Doppler imaging is not interleaved with the other imaging mode during one or more portions of a physiological cycle of the subject in order to allow for the acquisition of data from both imaging modes to improve diagnosis as taught by Lee (Lee, Para 1-5).

Regarding claim 8, Park as modified by Lee above discloses all of the limitations of claim 7 as discussed above.
Park as modified by Lee above further discloses wherein the processor is configured to receive a signal from a sensor that senses a subject's physiological signal (Park, Para 36; “the Doppler data to fill the gap is identified using ECG timing information. When ECG timing information is available in conjunction with the acquired Doppler samples, then appropriate Doppler data for filling is identified based upon the ECG timing”).
Park does not disclose adjusting the driving signals so that the spectral Doppler imaging mode is not interleaved with the other imaging mode during the one or more 
However, Lee further discloses adjusting driving signals so that a first imaging mode is not interleaved with a second imaging mode during one or more portions of the physiological cycle (Lee, Para 14; “For example, acts 30 and 32 are performed in an interleaved manner, sequentially, [...] synchronizing the acquisitions with a cycle, such as heart or breathing cycle, may be performed.”) (Lee, Para 15; “aligning MR and ultrasound data acquired at different times but a same or similar phase of a heart, breathing, or other cycle is provided”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park adjusting the driving signals so that the spectral Doppler imaging mode is not interleaved with the other imaging mode during the one or more portions of the physiological cycle based on the subject’s physiological signal sensed by the sensor in order to allow for the acquisition of data from both imaging modes to improve diagnosis as taught by Lee (Lee, Para 1-5).
Park as modified by Lee above is interpreted as disclosing adjusting the driving signals so that spectral Doppler imaging mode is not interleaved with the other imaging mode during one or more portions of the physiological cycle sensed by the sensor because Park uses a sensor to detect a physiological cycle and Lee discloses adjusting the drive signal based on a physiological cycle.

Regarding claim 12, Park as modified by Lee above discloses all of the limitations of claim 7 as discussed above.
(Park, Para 17-18; “Sonographers may be more likely to use simultaneous mode (e.g., both spectral Doppler and another mode (e.g., B-mode or F-mode)), providing additional diagnostic information […] acts associated with simultaneous imaging are included, such as transmissions, receiving, and processing for B-mode or F-mode interleaved with the acquisition of act 22.”).
	Park as modified by Lee above is interpreted as disclosing wherein the processor is configured to adjust a number of beam lines used during the B-mode such that spectral Doppler processing is not interleaved with the B-mode during one or more portions of the physiological cycle because Park discloses uses B-mode ultrasound as the other imaging mode and Lee discloses not interleaving for an extended period time based on physiological cycles as discussed in the rejection of claim 7 above.

Regarding claim 13, Park as modified by Lee above discloses all of the limitations of claim 7 as discussed above.
Park as modified by Lee above further discloses wherein the physiological signal is a cardiac cycle (Park, Para 32; “For example, the general period of the heart cycle is used. The search begins with samples likely acquired at a same phase in a previous heart cycle or cycles. Coarse and fine searching may be used, such as searching by”).

Regarding claim 14, Park as modified by Lee above discloses all of the limitations of claim 7 as discussed above.
Park as modified by Lee above further discloses wherein the physiological signal is a respiratory cycle (Park, Para 3; “due to the cyclical nature of the cardiac and respiratory systems, data likely to be similar to data that would have been acquired without gaps is copied into the gap generated by B-mode and/or color flow acquisitions.”).

Claims 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Lee as applied to claims 7-8 above, and further in view of Freeman et al. (US20200182989, hereafter Freeman).
Regarding claim 9, Park as modified by Lee above discloses all of the limitations of claim 8 as discussed above.
Park as modified by Lee above does not disclose wherein the processor is configured to predict a time during which spectral Doppler processing is not to be interleaved with the other imaging mode from the subject’s physiological signal sensed by the sensor.
	In an analogous interleaved ultrasound imaging system field of endeavor Freeman discloses wherein a processor is configured to predict a time during which spectral Doppler processing is not to be interleaved with the other imaging mode from a subject’s physiological signal (Freeman, Para 26; “The timing and degree of Doppler and B mode interleave, indicated by the arrows on the right side of FIG. 5, is determined as is known in the art in consideration of the range of tissue motion or blood flow velocities to be detected (I.e., Nyquist sampling rule) with Doppler echoes of an ensemble being acquired over greater time intervals for measurement of lower velocities. The number of Doppler transmissions used to acquire a Doppler ensemble is dependent on considerations such as the desired accuracy of the flow and motion information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Lee above wherein the processor is configured to predict a time during which spectral Doppler processing is not to be interleaved with the other imaging mode from the subject’s physiological signal sensed by the sensor in order to acquire flow and motion information to the desired accuracy as taught by Freeman (Freeman, Para 26).
Park as modified by Lee and Freeman above is interpreted as disclosing predicting a time so that spectral Doppler imaging mode is not interleaved with the other imaging mode during one or more portions of the physiological cycle sensed by the sensor because Park uses a sensor to detect a physiological cycle and Freeman discloses predicting based on a physiological cycle.

Regarding claim 10, Park as modified by Lee above discloses all of the limitations of claim 8 as discussed above.
Park as modified by Lee above does not disclose wherein the processor is configured to analyze the subject’s physiological signal from the sensor and to predict when a portion of the physiological signal during which the spectral Doppler processing 
	In an analogous interleaved ultrasound imaging system field of endeavor Freeman discloses wherein a processor is configured to analyze a subject’s physiological cycle and to predict when a portion of the physiological signal during which Doppler processing should not be interleaved with the other imaging mode will occur from the analyzed subject’s physiological signal (Freeman, Para 26; “The timing and degree of Doppler and B mode interleave, indicated by the arrows on the right side of FIG. 5, is determined as is known in the art in consideration of the range of tissue motion or blood flow velocities to be detected (I.e., Nyquist sampling rule) with Doppler echoes of an ensemble being acquired over greater time intervals for measurement of lower velocities. The number of Doppler transmissions used to acquire a Doppler ensemble is dependent on considerations such as the desired accuracy of the flow and motion information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Lee above wherein the processor is configured to analyze the subject’s physiological signal from the sensor and to predict when a portion of the physiological signal during which the spectral Doppler processing should not be interleaved with the other imaging mode will occur from the analyzed subject’s physiological signal in order to acquire flow and motion information to the desired accuracy as taught by Freeman (Freeman, Para 26).
Park as modified by Lee above is interpreted as disclosing analyzing signals from the physiological cycle sensed by the sensor because Park uses a sensor to detect a physiological cycle and Freeman discloses adjusting the drive signal based on a detected motion of a physiological cycle.

Regarding claim 11, Park as modified by Lee above discloses all of the limitations of claim 7 as discussed above.
Park as modified by Lee above does not disclose wherein the processor is configured to adjust a timing of the signals used for the other imaging mode so that the other imaging mode is not used during the time when the spectral Doppler imaging mode is not to be interleaved with the B-mode.
	In an analogous interleaved ultrasound imaging system field of endeavor Freeman discloses wherein a processor is configured to adjust a timing of the signals used for another imaging mode so that the other imaging mode is not used during the time when the Doppler imaging mode is not to be interleaved with the B-mode (Freeman, Para 26; “The timing and degree of Doppler and B mode interleave, indicated by the arrows on the right side of FIG. 5, is determined as is known in the art in consideration of the range of tissue motion or blood flow velocities to be detected (I.e., Nyquist sampling rule) with Doppler echoes of an ensemble being acquired over greater time intervals for measurement of lower velocities. The number of Doppler transmissions used to acquire a Doppler ensemble is dependent on considerations such as the desired accuracy of the flow and motion information”).
(Freeman, Para 26).

Regarding claim 15, Park as modified by Lee above discloses all of the limitations of claim 7 as discussed above.
	Park as modified by Lee above does not disclose wherein the processor is configured to receive an input from a user regarding the one or more portions of the physiological cycle during which spectral Doppler processing is not to be interleaved with the other imaging mode.
	In an analogous interleaved ultrasound imaging system field of endeavor Freeman discloses wherein a processor is configured to receive an input from a user regarding one or more portions of the physiological cycle during which spectral Doppler processing is not to be interleaved with an other imaging mode (Freeman, Para 29; “User control of the ultrasound system is effected through a user control 20. Signals resulting from user interaction with the user control are coupled to a system controller 160 which coordinates the overall control of the ultrasound system, such as commanding the front-end circuitry to acquire B mode and Doppler echo signals for a desired imaging scan sequence definition, and controlling the B mode processor, the Doppler processor, and the image processor of the backend to process and combine these echo signals into a displayed colorflow or other image.”).
	Freeman is interpreted as disclosing this limitation in the claim because Freeman discloses a use inputting parameters for image scheme definition and Freeman discloses that the scheme definition is based on physiological cycles (Freeman, Para 26; “The timing and degree of Doppler and B mode interleave, indicated by the arrows on the right side of FIG. 5, is determined as is known in the art in consideration of the range of tissue motion or blood flow velocities to be detected (I.e., Nyquist sampling rule) with Doppler echoes of an ensemble being acquired over greater time intervals for measurement of lower velocities. The number of Doppler transmissions used to acquire a Doppler ensemble is dependent on considerations such as the desired accuracy of the flow and motion information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park as modified by Lee above wherein the processor is configured to receive an input from a user regarding the one or more portions of the physiological cycle during which spectral Doppler processing is not to be interleaved with the other imaging mode in order to acquire flow and motion information to the desired accuracy as taught by Freeman (Freeman, Para 26).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793